Title: From Thomas Jefferson to William Lee, 25 June 1807
From: Jefferson, Thomas
To: Lee, William


                        
                            Sir
                            
                            Washington June 25. 07.
                        
                        The second cask of Cahusac which you were so kind as to send me arrived a few days ago. the vessel in which
                            it was shipped from Bordeaux had been driven to the W. Indies in distress, unladed her cargo there, refitted & is just
                            returned. after such a perigrination & into such a climate, it was to be expected that the wine would be the worse. in
                            fact it was too much pricked for any use but that of vinegar. I was more surprised that the first barrel, which came
                            direct should have been in the same condition, & was of necessity made into vinegar. knowing the superior excellence of
                            the Cahusac sec, & that it is a wine of as much body as those of Lisbon, & will consequently bear transportation, I
                            must trouble you again to apply to M. Caillier, Regisseur of Made. de la Rochefoucault at Cahusac near Bergerac, Dordogne, for
                            another barrel of his oldest vin sec de Cahusac. but could we not prevail on him to send it ready bottled, and if packed
                            in much straw I am persuaded it would come safe; especially if sent in autumn. I am now to ask the favor of you to take
                            this trouble, & to draw on me for the amount as before. I salute you with esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    